. ...




                     -...:..-


OFFICE   bF THE ATTORNEY        GENERAL   OF TEXAS
                   AUSTIN
                                                                                   . _..~
                                                                                            382




              IOU addsft that thedeposlt &id.qd     l+tb8kiso-
    1utlon was newa? smdo     Bed lU.vbr Ooanty, a* that the 6x-
    pellseof au6?ieleetion Tas not yet bobn paid to the St&s
    by Red BLver Oounty: You am                  further odrisod that, apt
    eatly ~v&looMng   the fsGt that the ele6fion ,ra5 aat $0                       be
    heldunti1  after auoh~eaaILea~vesBountyhadd~t-
    od dth the ,&tote l!m?asurcbrthe rctpxired.$SQw.OO~ the
    8OQl'btaryOf S%atb ~l'OOtW?t%tsatith'th% ~iU'~~&$4ll@lttS fOC
    the eae&Lon, and the eleotion uaa aetaal~y held.

               upon the5e faots, you submit the q~bstlen whether
-   then State has a cl-    ugaimst Red Illper Oounty fcr @e.ex-
    pmsbo of ho1        such eleotiton aud also whether t&e Bee-
    retaq   of mateY+8t  persoIlabJ~ 12able.

                w   lifbbi&%ty Cf the thaPSbCl'f&~     Of stat6
    would depend upon the question ~heth&r the prorieion of
    the rbsolutioa that no election should be held until Red
    flivercounty should deposit $6000.00 with the State Treaeur-
    er use 0aU.d. ft; is our o#tion      that 6uch prwi6ion 18 an-
    -0on6 titutional .  Article XT  of the Oonstltut~on eonfare the
    authotity upon the Legialaturb to propose constitutional
    ameneE5nte. Lt. requires that the Legislature, fn propesrtng
    oon5titu~o~       a&uerxtEwlte,shall specify 'th13t&a8 of tEe
    e1aowolli *ib 0 s Tfls Oo~tltuticZ3 does not WCWradi a COP-
    ditlona$ prooislon for the eleotion, or prmizdon for a oon-
    ditional eleotSon. The right to the elsut%on fs ab+ate
    ar& oan not be defoeted. * 0 a.* - Cartledge v. ~OI%ham,
     tezr.   sup*   ct .)   183   6.   u.   m.     ‘Ihe   condition   ie   taLb,
    1 8 imffootual to displace the requirsatat of the resolution
    tht the eleation shall be held on a spetifled day. - %I%-
           v* Torthstm,      wpmb    T%w slestion, thrsfore, was
%=
p openly      v              it folliws that no Ilability for Bold-
lag it WJS rwt            upoit w&a srscxcbtaryof state.

            so aeb Airor mtttnty Obligatw to refmd to tbs
Stats thetupaww       of saohslestion?        7hSs ~~e~tlsnnmst
l&wl5e     be answued in 8be mogatlwt. The jptbm and du-
UWof      theaountriesoithisStrrtts~~ybapr~~
           ~eOoMMtuUonrs~~thstalll8ws                     sbsllbs
                              a, moron 901, and prwsrmss
                             thrQq&wblab       sI.isbbUlslms~gs
before thby shall bbwme~lw~            (6wtlow    88, m, 8vr se
 aoB as) +.,The eul~@wlon     ei 0wstitutGmal       amondmwta 15
by joint rssolution of both Muses          Of the Lagislatw,
undtir ArtIsle I7 of the eonstltutl#l.          AFt%s1e 17 aMhoFF
ires the M&$elature mily te +mpoee amwdmwts               to t&a
 ~bmMltutlotP,wdtoflnthetlw                of the 01estl0Yl.
 Nwough   thembdllPof     tEsJoinfiRossla#onsutbortasCby
 Art&ale 17, the 7&3#5l8taFb     i8   not eapa*m      to pa55 law
rcqFiletlng       ‘the   affairs    of   wtmtleo   .


               h\rthQrWre~      inoOr Ophlw,      ther+egislotmOby
 lu patsod aooordlag to'the mode pro8tt@a3d by the Bbnstd-
 tatlon ooul&~not oogitltutionrrlly mqulre hd niter Wudiy
 to d&Pay the           en50 of this elsotion. APtiole 8, Sss-
 tLenbll,oi the     "g enstit~tioaproixlW%3 ti~epa~he&ngoflo-
-mt2 Q sptisl 21+s I-&U%%ting tb8 Off%drS Of OOQntiW.
 The hoold%q sf slssfisns for constitutional amsadmsnts
 15 a sat&U      of.Etateulde, rather than of W4m,oonoern,
 and t&Lo16 truethougb thsameoaslmtmsy               operatsu
 and af'foot only 0 &@le.oeunty dtMn              tbe State. EL,
 any la8 attwptlng to settle ths entire expense of sush
 81) 8155tiOlJ   Cl&WXl aed Ilt+5F   COtUlty vould, in Otll’OpildOtt,
 be spssisl a%id losal, and tharefsco void.              6%

           tt~#tiag that the fOrttgO%ng e5tisfibOtOdly         WW(P5
 your inqu&rles, -5 are